FILED
                            NOT FOR PUBLICATION                             MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELDER ZACARIAS-LOPEZ,                            No. 14-17576

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00548-JAD-
                                                 GWF
 v.

BRIAN WILLIAMS; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Elder Zacarias-Lopez, a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due

process claim arising from disciplinary proceedings in which Zacarias-Lopez was

found guilty of possessing contraband. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002).

We affirm.

      The district court properly granted summary judgment because Zacarias-

Lopez failed to raise a genuine dispute of material fact as to whether the hearing

officer’s denial of additional witnesses violated his due process rights. See Bostic

v. Carlson, 884 F.2d 1267, 1274 (9th Cir. 1989) (holding that a prison disciplinary

board may deny redundant witnesses and rejecting a due process challenge where

an inmate failed to inform the board of the nature of each witness’s testimony).

Moreover, sufficient evidence supported the hearing officer’s finding of guilt. See

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985)

(“[T]he relevant question [under the due process clause’s ‘some evidence’

standard] is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.”).

      We do not address Zacharias-Lopez’s argument, raised for the first time on

appeal, that the charging officer should have been called to testify before the

disciplinary board. See Hillis v. Heineman, 626 F.3d 1014, 1019 (9th Cir. 2010)

(arguments raised for the first time on appeal are waived).

      AFFIRMED.




                                          2                                       14-17576